Citation Nr: 1012571	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss. 

2.  Whether a June 17, 1971, rating decision that denied 
entitlement to service connection for right hear hearing 
loss should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from January 2005 and 
December 2008 rating decisions by the Department of Veterans 
Affairs (hereinafter VA) Regional Office in St. Petersburg, 
Florida, (hereinafter RO).  


FINDING OF FACT

A March 2010 decision by the Veterans Benefits 
Administration determined that the denial of service 
connection for hearing loss in the right ear by the June 17, 
1971, rating decision was the product of CUE, and granted 
service connection for hearing loss in the right ear 
effective from the day after release from active duty, 
February 13, 1971.  

CONCLUSION OF LAW

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for right 
ear hearing loss and whether a June 17, 1971, rating 
decision that denied service connection for right ear 
hearing loss was the product of CUE are moot, warranting 
dismissal of the appeals as to these issues.  38 U.S.C.A. 
§ 7104 (West 2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A March 2010 decision by the Veterans Benefits 
Administration determined that the denial of service 
connection for hearing loss in the right ear by the June 17, 
1971, rating decision was the product of CUE, and granted 
service connection for hearing loss in the right ear 
effective from the day after release from active duty, 
February 13, 1971.  As a result of this action, there is no 
remaining case or controversy with respect to the issues of 
whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss and whether a June 17, 1971, rating decision that 
denied service connection for right ear hearing loss was the 
product of CUE.  Therefore, these issues are moot and must 
be dismissed as a matter of law.  38 U.S.C.A. § 7104; 
Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  


ORDER

The appeal with respect to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for right ear hearing loss is dismissed 
as moot. 

The appeal with respect to the issue of whether a June 17, 
1971, rating decision that denied entitlement to service 
connection for right hear hearing loss should be revised or 
reversed on the grounds of CUE is dismissed as moot. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


